Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


In the Interest of C.A. and C.A., Children            Appeal from the County Court at Law No.
                                                      2 of Gregg County, Texas (Tr. Ct. No.
No. 06-21-00056-CV                                    2019-1970-CCL2). Memorandum Opinion
                                                      delivered by Chief Justice Morriss, Justice
                                                      Burgess and Justice Stevens participating.


       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellants have adequately indicated their inability to pay costs of
appeal. Therefore, we waive payment of costs.



                                                      RENDERED JULY 23, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk